DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. 
Applicant argues, that Takayanagi (21) is not a connection unit body combination, because, in part it, does not define a flow volume, which the Office respectfully disagrees because the fuel flows through the pipe (293) which is surrounded by the convention body and therefore also flows through the connection body, simultaneously.
Applicant further argues that the flange (21a) clearly does not have a fuel release line connection (26), as a supply pipe is designated 26.   The Office respectfully disagrees because the fuel line (26) penetrates (21) and so is therefore interconnected, as obviated by figure 5.

 Secondly, Column 14, lines 61 to 64 of the Takayanagi et al. reference mentions a pump that is not shown. This fuel pump brings in fuel from the external fuel supply pipe (not shown). This fuel pump is associated with the external fuel supply and is external to the structure shown in Figure 5 of the Takayanagi et al. reference. There is no functional unit that is in any way a part of the bracket 21 or that is a part of the portion of the bracket, namely the flange 21 a, and so the secondary reference was included to integrate the pump with the flange, as discloses by Schmidt. The obvious combination would be of connecting Schmidt (20), Figure 4) to the end of Takayanagi (292,293), so that the pump is proximate to the connector.
Allowable Subject Matter
Claims 1-14 and 21 are allowed. The prior art or record does not disclose the multiple pipe branches configured as claimed in the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-17,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. (US 5,653,387) and Schmidt et al. (US 2008/0213106.
Regarding claim 15, Takayanagi discloses a  fuel-operated vehicle heater (10, Figure 5) comprising: a heater housing  (10, Figure 5) comprising a housing wall having a fuel connection unit receiving opening (210c, C12,L24-27), the housing defining a vehicle heater interior and delimiting the vehicle heater interior from outside of the vehicle heater; and a fuel connection unit connected (29) to the heater housing, the fuel connection unit comprising: a connection unit body  (21a, Figure 6) mounted in the fuel connection unit receiving opening at a heater housing, the connection unit body having a fuel flow volume (293)  in the connection unit body; a fuel release line connection area (26, Figure 5) projecting from the connection unit body and extending into the vehicle heater interior for connecting a fuel release line leading to a combustion chamber (27) of the fuel-operated vehicle heater; a fuel feed line connection area (292b, Figure 6) projecting from the connection unit body and extending outside of the vehicle heater for connecting a fuel feed line; and at least one functional unit (i.e. fuel pump, C14,L61-64)  for influencing a flow of fuel in the fuel flow volume, but not that  the at least one functional unit being provided in the connection unit body.  
However, Schmidt discloses a fuel connection unit (16, Figure 3) wherein the at least one functional unit (i.e. fuel pump, 16, ([0030]) being provided in the connection unit body.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to integrate a fuel pump into the fuel connection unit, in order to decrease the number of parts required in the heating system; therefore, simplifying assembly.
Regarding claim 16 Takayanagi (T), as modified discloses the fuel operated vehicle heater in accordance with claim 15, wherein the at least one functional unit comprises a pulsation damper (34), wherein the pulsation damper comprises a pressure equalization volume (38, Figure 3) and a flexible separating element (36) separating the pressure equalization volume from the fuel flow volume.
Regarding claim 17 Takayanagi (T), as modified discloses the fuel operated vehicle heater in accordance with claim 15, wherein the at least one functional unit comprises a fuel valve (28, [0030]. Figure 3).
Regarding claim 19 Takayanagi (T), as modified discloses the fuel-operated vehicle heater in accordance with claim 15, wherein the at least one functional unit comprises a fuel pump ([0030])., wherein the fuel pump comprises a pumping element movable to and fro for delivery of fuel and an electrically excitable drive unit associated with the pumping element ([0004]).
Regarding claim 21 Takayanagi (T), as modified discloses the fuel-operated vehicle heater in accordance with claim 1, wherein the connection unit body (T-21a, Figure 6) is disk-shaped.   
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al. (US 5,653,387), Schmidt et al. (US 2008/0213106), and Williams (US 20170260944 A1).
Regarding claim 20, Takayanagi (T), as modified discloses the fuel-operated vehicle heater in accordance with claim15, but not that the at least one functional unit comprises a fuel filter. 
However, Williams discloses fuel pump (Abstract), wherein the at least one functional unit (104) comprises a fuel filter (108, Figures 1A-B). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to include a fuel filter to ensure proper operation of the pump by removing contaminants. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762